[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION (#114)
In this post-judgment proceeding, defendant Steven M. O'Connell seeks a modification of the attorney and support orders. For the reasons stated below, his motion is denied.
The original judgment provided for $40,000.00 per year in unallocated child support and alimony in monthly payments of $3,333.33. On April 19, 1993, the court (Moran, J.) temporarily CT Page 8031 reduced the monthly obligation to $2,300.00. On September 2, 1993, the court (Moran, J.), suspended $300.00 of the $2,300.00 monthly payment, with $300.00 per month accruing. Thus, the present order is $2,300.00 per month for support and $700.00 per month for alimony.
The parties have two minor children, who are approximately thirteen and fourteen years old. The plaintiff mother works and cares for the children. Her net income is $596.00 per week. The defendant father is not presently receiving an income.
At the time of the parties' divorce in September of 1991, the defendant was earning $100,000 a year as a banker. He lost his job. For awhile, he looked for employment in the banking industry. He testified that in September of 1993 he anticipated he would be offered a banking job at $80,000.00 a year. He states he reported this fact to the court during a court hearing in September of 1993. The defendant presently lives in St. Maarten, Netherland Antilles, where in the latter part of 1993 he invested $250,000.00 in a business venture. He odes not expect to be paid a salary from the business until January of 1995. The funds for the business investment came from loans. He still has available to him $30,000.00 on a home equity line of credit. Since September of 1993, the defendant has had access to $320,000.00. He invested $250,000.00 in the business venture, gave $17,000 to the plaintiff for alimony and support, and spent the balance on himself. In February of 1994, he purchased an automobile by paying $13,500 in cash and giving a car in trade. He is forty-six years old and in good health.
The evidence shows that the defendant presently has resources with which to meet his support and alimony obligations. He has the ability to earn an income. His motion for modification is denied.
THIM, JUDGE